JENNINGS, J.
The defendant was convicted in the Superior Court of Fresno County of a felony, to wit, murder *698in the first degree, and the jury by its verdict fixed his punishment at imprisonment in the state prison- for life.
The transcript on appeal was filed in this court January 5, 1932'. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on February 9, 1932. No appearance was made for appellant at the time the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code, the judgment and order are affirmed.
Barnard, P. J., and Marks, J., concurred.